Citation Nr: 0904551	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973 and from October 1974 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic 
headaches evaluated as 50 percent disabling, a bilateral knee 
disability assigned a 30 percent rating for each knee, 
arterial hypertension evaluated as 10 percent disabling, and 
a non-compensable scalp scar.  The combined total evaluation 
for compensation purposes is 80 percent. 

2.  The Veteran's multiple service-connected disabilities 
cause impairment so severe that he is unable to secure or 
follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155,  
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.159, 3.340, 3.341, 4.16, 4.25 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that a grant of TDIU is warranted; therefore, 
a full discussion of whether VA met these duties is not 
needed as no prejudice can flow to the Veteran from any 
notice or assistance error.

The Veteran seeks a total disability rating for compensation 
based upon unemployability of the individual.  Entitlement 
requires the presence of impairment so severe that it is 
impossible for the average person to follow a  substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 2002; 38  
C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5  
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008).

The governing regulations provide that, to qualify for a 
grant of TDIU, if there is only one service-connected 
disability, it must be rated as 60 percent disabling or 
greater.  38 C.F.R. § 4.16(a) (2008).  If there are two or 
more service-connected  disabilities, at least one shall be 
rated at 40 percent or more, and there shall be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  When disabilities result from a common 
etiology, they will be considered one disability for the 
purpose of the percentage requirement.  Id.  To determine the 
appropriate rating where more than one disability is service-
connected, the table found at 38 C.F.R. § 4.25 (2008) is 
used.  This table considers the efficiency of the individual 
as affected first by the most disabling condition, then by 
the less disabling conditions. 

Here, the Veteran has five service-connected disabilities.  
Service connection is in effect for post-traumatic headaches 
which are currently evaluated as 50 percent disabling.  As of 
September 2006, the service-connected headaches and the 
Veteran's additional service-connected disabilities are 
sufficient to produce a combined total rating of 80 percent.  
See Rating decision, September 2007; see also 38 C.F.R. 
§ 4.25 (2008).  As such, the Veteran has met the schedular 
percentage requirements for a grant of TDIU.  38 C.F.R. 
§ 4.16(a) (2008).  

The evidence also reflects that the Veteran has had no more 
than marginal employment since discharge from military 
service in March 1986.  He reports his greatest annual 
earnings as $4000.00 in 2003 from a pizza delivery job.  See 
Application for TDIU, December 2005.  Marginal employment 
shall not be considered substantially gainful employment, and 
generally shall be deemed to exist when, as here, a veteran's 
earned income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  38 C.F.R. § 4.16(a) 
(2008).  The Board finds that the Veteran is currently 
unemployed and has not engaged in substantially gainful 
employment for many years.  See, e.g., VA examination, July 
2007; Application for TDIU, supra. 

The remaining question, therefore, is whether the medical 
evidence shows that his service-connected disabilities alone 
are of sufficient severity to result in his unemployability.  
A July 2007 VA examiner opined that the Veteran's service-
connected post-traumatic headaches negatively impact his 
ability to seek and maintain gainful employment, particularly 
when the severe limitations presented by his service-
connected knee problems are also considered.  A subsequent 
September 2007 VA examination addressed the service-connected 
knee disabilities and opined that the Veteran's bilateral 
knee condition prohibits or severely impacts activities that 
included shopping, exercise, sports, traveling, bathing, 
dressing, and toileting.  



Based upon the foregoing, the Board finds that the Veteran 
meets the requisite percentage requirements for TDIU, and the 
preponderance of the evidence shows the Veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities.  As such, TDIU 
is warranted.  


ORDER

A total disability rating based on individual unemployability 
is granted. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


